DETAILED ACTION
This action is in response to the application filed on 15 October 2019.
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Publication 2019/0261352) in view of Asterjadhi et al. (US Publication 2020/0029350).

With respect to claims 1 and 17, Cariou teaches An apparatus of a next generation vehicle to everything (V2X) (NGV) wireless device,  (AP communicating with NGV stations, Figure 5) the apparatus comprising memory;  (memory, Figure 6) and processing circuitry coupled to the memory, (processor connected to memory, Figure 6)  the processing circuity configured to:

encode a management frame, (AP encodes trigger frame, Paragraph 58) 

configure the NGV wireless device to transmit the management frame on the channel; ( The AP 502 may transmit a trigger frame or HE control and schedule transmission on the channel, paragraph 58) and

configure the NGV wireless device to transmit a short sequence frame (SF) at a start of each TXOP of the TXOPs. (The HE control period may be termed a transmission opportunity (TXOP). The AP 502 may transmit a HE master-sync transmission, which may be a trigger frame or HE control and schedule transmission, at the beginning of the HE control period, Paragraph 58)

Cariou doesn’t teach the management frame comprising an indication of resource units (RUs) for use by NGV stations during transmission opportunities (TXOPs), the RUs part of a channel;

Asterjadhi teaches the management frame comprising an indication of resource units (RUs) for use by NGV stations during transmission opportunities (TXOPs), (During each TXOP, the first AP 102 may indicate allocated RUs for different STAs. the first AP 102 may send a sufficient quantity of subsequent trigger messages (for TXOPs) so that the first STA 144 has enough opportunities to transmit the RUs part of a channel; (the channel width is subdivided into a plurality of resource units (RUs), paragraph 93)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cariou by Including in the management frame an indication of resource units (RUs) for use by NGV stations during transmission opportunities (TXOPs)  as taught by Asterjadhi. The motivation for combining Cariou and Asterjadhi is to be able to improve the channel conditions by reduce interference on the wireless channel.

With respect to claims 2 and 18, Cariou teaches wherein the processing circuitry is further configured to:
encode a new SF for each TXOP to be transmitted as the SF. (the encoded master-sync transmission is unique to NGV stations, which legacy devices are excluding from contending for the medium. Therefore master-synch is new since specifically encoded for NGV stations, paragraph 59)

With respect to claim 4, Cariou teaches wherein the channel is a 10 MHz channel or a 20 MHz channel, (channel bandwidths are 10 MHZ or 20 MHZ, paragraph 32) and wherein the RUs are less than or equal to one half of the channel. (Sizes of the RUs to be used in the other protocol may be divided by 2, paragraph 57)

With respect to claim 10, Cariou teaches wherein configure the NGV wireless device to transmit the SF at the start of each TXOP of the TXOPs further comprises

configure the NGV wireless device to transmit the SF on the channel at the start of each TXOP of the TXOPs. (The HE control period may be termed a transmission opportunity (TXOP). The AP 502 may transmit a HE master-sync transmission, which may be a trigger frame or HE control and schedule transmission, at the beginning of the HE control period, Paragraph 58)

With respect to claim 11, Cariou doesn’t teach wherein the SF comprises the indication of the RUs for use by the NGV stations during the TXOP.
Asterjadhi teaches wherein the SF comprises the indication of the RUs for use by the NGV stations during the TXOP. (During each TXOP, the first AP 102 may indicate allocated RUs for different STAs. the first AP 102 may send a sufficient quantity of subsequent trigger messages (for TXOPs) so that the first STA 144 has enough opportunities to transmit uplink data in allocated RUs, The trigger message may indicate contention resources (for example, the allocated RA-RUs), Paragraph 96 and 97)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cariou by Including in the management frame an indication of resource units (RUs) for use by NGV stations during transmission opportunities (TXOPs)  as taught by Asterjadhi. The motivation for combining Cariou and Asterjadhi is to be able to improve the channel conditions by reduce interference on the wireless channel.

With respect to claim 13, Cariou doesn’t teach wherein the processing circuitry is further configured to:
receive the indication of the RUs for use by NGV stations during TXOPs from a management entity.
Asterjadhi teaches wherein the processing circuitry is further configured to:
receive the indication of the RUs for use by NGV stations during TXOPs from a management entity. (During each TXOP, the first AP 102 may indicate allocated RUs for different STAs. the first AP 102 may send a sufficient quantity of subsequent trigger messages (for TXOPs) so that the first STA 144 has enough opportunities to transmit uplink data in allocated RUs, The trigger message may indicate contention resources (for example, the allocated RA-RUs), Paragraph 96 and 97)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cariou by Including in the management frame an indication of resource units (RUs) for use by NGV stations during transmission opportunities (TXOPs)  as taught by Asterjadhi. The motivation for combining Cariou and Asterjadhi is to be able to improve the channel conditions by reduce interference on the wireless channel.

With respect to claim 14, Cariou teaches wherein the NGV wireless device is a roadside unit or a lead NGV station (a road side unit (RSU), Paragraph 27) and wherein the stations are configured to operate in accordance with Institute of Electronic and Electrical Engineers (IEEE) 802.11bd. (An NGV STA 506 may support both 802.11p (legacy) and 802.11bd (NGV), Paragraph 55)

With respect to claim 15, Cariou teaches wherein the processing circuitry comprises a field-programmable gate array (FPGA). (Some elements may comprise one or more microprocessors, DSPs, field-programmable gate arrays (FPGAs), paragraph 83)                                                                                                                                                                                                  

With respect to claim 16, Cariou teaches wherein the processing circuitry comprises one or more application specific integrated circuits (ASICs). (Some elements may comprise one or more       

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Publication 2019/0261352) in view of Asterjadhi et al. (US Publication 2020/0029350) further in view of Bhattad et al. (US Publication 2019/0297579).

With respect to claim 3, Cariou in view of Asterjadhi doesn’t teach wherein the SF comprises a preamble with synchronization signals to be used by the NGV stations to determine the start of each TXOP of the TXOPs.
Bhattad teaches wherein the SF comprises a preamble with synchronization signals to be used by the NGV stations to determine the start of each TXOP of the TXOPs. (The BS may transmit a preamble, a reservation signal, a wideband demodulation reference signal (DMRS), or any suitable indication signal indicating the start the TXOP.  Under a normal operational mode, the UE may detect the indication signal indicating the start of the TXOP and perform DL control channel monitoring accordingly, for example, switching to a search space for monitoring within a TXOP, paragraph 101)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cariou and Asterjadhi by Including in the SF a preamble with synchronization signals to be used by the NGV stations to determine the start of each TXOP of the TXOPs as taught by Bhattad. The motivation for combining Cariou, Asterjadhi and Bhattad is to be able to reduce power consumptions on start of transmission opportunity (TXOP) monitoring in unlicensed or shared frequency bands.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Publication 2019/0261352) in view of Asterjadhi et al. (US Publication 2020/0029350) further in view of Huang et al. (US Publication 2016/0183305).

With respect to claim 5, Cariou in view of Asterjadhi doesn’t teach wherein the processing circuitry is further configured to:
encode the management frame to comprise an indication of a RU contention factor, the RU contention factor to be used by the NGV stations to determine whether to access an RU of the RUs.
Huang teaches wherein the processing circuitry is further configured to:
encode the management frame to comprise an indication of a RU contention factor, the RU contention factor to be used by the NGV stations to determine whether to access an RU of the RUs. (A random number generator that generates a random number for implementing access probability (frequency of resending uplink OFDMA frames) based on a received threshold value from wireless communication station, paragraph 29)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cariou and Asterjadhi by including in the management frame an indication of a RU contention factor as taught by Huang. The motivation for combining Cariou, Asterjadhi and Huang is to be able to dynamically control a STA access probability to reduce the number of collisions by reducing the number of uplink OFDMA frames each STA transmits.


With respect to claim 6, Cariou in view of Asterjadhi doesn’t teach wherein the RU contention factor indicates a probability that a NGV station is permitted to access a RU of the RUs during one TXOP of the TXOPs.
Huang teaches wherein the RU contention factor indicates a probability that a NGV station is permitted to access a RU of the RUs during one TXOP of the TXOPs. (A random number generator that generates a random number for implementing access probability (frequency of resending uplink OFDMA frames) during a TXOP based on a received threshold value from wireless communication station, paragraph 29)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cariou and Asterjadhi by including in the management frame an indication of a RU contention factor as taught by Huang. The motivation for combining Cariou, Asterjadhi and Huang is to be able to dynamically control a STA access probability to reduce the number of collisions by reducing the number of uplink OFDMA frames each STA transmits.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Publication 2019/0261352) in view of Asterjadhi et al. (US Publication 2020/0029350) further in view of Pinheiro et al. (US Publication 2018/0152819).

With respect to claim 9, Cariou in view of Asterjadhi doesn’t teach wherein the management frame configures the NGV stations to transmit basic safety messages (BSMs) within one of the RUs, the BSMs comprising a broadcast address.
 Pinheiro teaches wherein the management frame configures the NGV stations to transmit basic safety messages (BSMs) within one of the RUs, the BSMs comprising a broadcast address. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cariou and Asterjadhi by including in the management frame configures the NGV stations to transmit basic safety messages (BSMs) within one of the RUs, the BSMs comprising a broadcast address as taught by Pinheiro. The motivation for combining Cariou, Asterjadhi and Pinheiro is to be able to efficiently transmit safety messages to nearby vehicle stations.

With respect to claim 19, Cariou teaches An apparatus of a next generation vehicle to everything (V2X) (NGV) station, (AP communicating with NGV stations, Figure 5) the apparatus comprising memory; (memory, Figure 6) and processing circuitry coupled to the memory, (processor connected to memory, Figure 6)  the processing circuity configured to:

decode a management frame,  (the MAC circuitry may be arranged to contend for a wireless medium during a contention period to receive control of the medium for a HE TXOP and encode or decode an HE PPDU, Paragraph 85)

decode a short sequence frame (SF) at a start of each TXOP of the TXOPs; (The HE control period may be termed a transmission opportunity (TXOP). The AP 502 may transmit a HE master-sync transmission, which may be a trigger frame or HE control and schedule transmission, at the beginning of the HE control period, Paragraph 58)

Cariou doesn’t teach the management frame comprising an indication of resource units (RUs) for use by the NGV station during transmission opportunities (TXOPs), the RUs part of a channel; determine whether to transmit a basic safety message (BSM) on a RU of the RUs during a TXOP of the TXOPs; and in response to a determination to transmit the BSM on the RU, encode the BSM to comprise a safety information and a broadcast address, and configure the NGV station to transmit the BSM on the RU after receiving a corresponding SF during the TXOP.                                                                                                        

Asterjadhi teaches the management frame comprising an indication of resource units (RUs) for use by the NGV station during transmission opportunities (TXOPs), (During each TXOP, the first AP 102 may indicate allocated RUs for different STAs. the first AP 102 may send a sufficient quantity of subsequent trigger messages (for TXOPs) so that the first STA 144 has enough opportunities to transmit uplink data in allocated RUs, The trigger message may indicate contention resources (for example, the allocated RA-RUs),  Paragraph 96 and 97) the RUs part of a channel; (the channel width is subdivided into a plurality of resource units (RUs), paragraph 93)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cariou by Including in the management frame an indication of resource units (RUs) for use by NGV stations during transmission opportunities (TXOPs)  as taught by Asterjadhi. The motivation for combining Cariou and Asterjadhi is to be able to improve the channel conditions by reduce interference on the wireless channel.

Pinheiro teaches determine whether to transmit a basic safety message (BSM) on a RU of the RUs during a TXOP of the TXOPs; (eNB/RSU can read the V2X message ID which can be located inside each V2X safety message. If the V2X message is a safety message, then it can be sent in the cell to all users and so the eNB/RSU sends the packet over the air instead of forwarding it to the ProSe function, Paragraph 55) and in response to a determination to transmit the BSM on the RU, encode the BSM to comprise a safety information and a broadcast address, (Destination address can be added to a V2X safety messages transmitted by the stations and destination address is broadcast address, Paragraph 48) and configure the NGV station to transmit the BSM on the RU after receiving a corresponding SF during the TXOP.                                                                                                        (After receiving V2x message, the station send BSM, Paragraph 55)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cariou and Asterjadhi by including in the management frame configures the NGV stations to transmit basic safety messages (BSMs) within one of the RUs, the BSMs comprising a broadcast address as taught by Pinheiro. The motivation for combining Cariou, Asterjadhi and Pinheiro is to be able to efficiently transmit safety messages to nearby vehicle stations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Publication 2019/0261352) in view of Asterjadhi et al. (US Publication 2020/0029350) further in view of Pinheiro et al. (US Publication 2018/0152819) further in view of Ghosh et al. (US Publication 2017/0257887).

With respect to claim 20, Cariou in view of Asterjadhi in view of Pinheiro doesn’t teach wherein determine whether to transmit the BSM on the RU of the RUs during the TXOP of the TXOPs comprises: receiving signals from the RU; and determining not to transmit on the RU if the received signals indicate the RU is busy.
Ghosh teaches wherein determine whether to transmit the BSM on the RU of the RUs during the TXOP of the TXOPs comprises:

receiving signals from the RU; (Trigger frame is received from the RU, paragraph 160) and determining not to transmit on the RU if the received signals indicate the RU is busy. (if the virtual CS or the physical CS of the one RU indicates the one RU is busy, refrain from transmitting the PPDU, paragraph 160)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cariou, Asterjadhi, and Pinheiro by including determination not to transmit on the RU if the received signals indicate the RU is busy as taught by Ghosh. The motivation for combining Cariou, Asterjadhi, Pinheiro, and Ghosh is to be able to efficiently usage of the resources in the network and to provide bandwidth and acceptable response times to the users of the network.

Allowable Subject Matter
Claims 7, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/A. A./
Examiner, Art Unit 2472


/ANH VU H LY/Primary Examiner, Art Unit 2472